Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-15 are present for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 03/25/2022 is considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2012/0011336 (hereinafter Saika).

	Regarding claims 1, 8 and 15, Saika discloses a storage management method, comprising:
acquiring a first source snapshot for a source storage object stored in a source storage device ([0020]; “the first server apparatus acquires a snapshot of a primary volume that is the first logical volume”);
determining first difference data between the first source snapshot and the source storage object or a second source snapshot for the source storage object, creation time of the first source snapshot being associated with creation time of the second source snapshot ([0021]; “the first server apparatus stores snapshot data including the primary volume and a differential volume that is the first logical volume in which differential data is stored when the primary volume is updated after the acquisition of the snapshot of the primary volume, the differential data being the data having been stored in the primary volume until the updating”); and
sending the first difference data to a destination storage device to enable the destination storage device to create a first destination snapshot for a destination storage object stored in the destination storage device based on the first difference data ([0003-0004 and 0130-0131]; “When data is transferred from a migration-source server to a migration-destination server via an intermediate server, data in a differential volume is transferred simultaneously…”).
In addition, Saika discloses an electronic device, comprising: at least one processing unit; at least one memory; and a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage management (fig. 4).


Regarding claims 2 and 9, Saika discloses the method wherein the step of acquiring the first source snapshot comprises:
determining whether the first source snapshot is to be copied into the destination storage device; and acquiring the first source snapshot in response to determining that the first source snapshot is to be copied into the destination storage device ([0010, 0138 and 0200]).

Regarding claims 3 and 10, Saika discloses the method wherein the step of determining the first difference data comprises:
determining whether the creation time of the first source snapshot is later than a predetermined time point; and determining the first difference data between the first source snapshot and the source storage object in response to determining that the creation time of the first source snapshot is later than the predetermined time point ([0166, 0175 and 0203]). 

Regarding claims 4 and 11, Saika discloses the method further comprising:
acquiring the second source snapshot in response to determining that the creation time of the first source snapshot is earlier than the predetermined time point, the creation time of the second source snapshot being later than the creation time of the first source snapshot; and determining the first difference data between the first source snapshot and the second source snapshot ([0021, 0139 and 0181]). 

Regarding claims 5 and 12, Saika discloses the method wherein the first difference data is determined based on the first source snapshot and the source storage object, and the method further comprises:
sending an identifier of the source storage object to the destination storage device to instruct the destination storage device to create the first destination snapshot based on the first difference data and the destination storage object corresponding to the identifier of the source storage object ([0018, 0021 and 0126]). 

Regarding claims 6 and 13, Saika discloses the method wherein the first difference data is determined based on the first source snapshot and the second source snapshot, and the method further comprises:
sending an identifier of the second source snapshot to the destination storage device to instruct the destination storage device to create the first destination snapshot based on the first difference data and a second destination snapshot corresponding to the identifier of the second source snapshot ([0134 and 0192]). 

Regarding claims 7 and 14, Saika discloses the method wherein the snapshot for the source storage object is stored in a dendritic structure, and the method further comprises:
based on the dendritic structure, determining whether a sub source snapshot stored in association with the first source snapshot exists ([0111]);
determining second difference data between the first source snapshot and the sub source snapshot in response to determining that the sub source snapshot exists ([0021 and 01; and
sending the second difference data to the destination storage device to enable the destination storage device to create a sub destination snapshot for the destination storage object based on the second difference data ([0003-0004 and 0130-0131]).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161